EXHIBIT 10.20

 

THIS CONTRACT is made effective on the latest date of signature below, (the
“Effective Date”), by and between:

 

Ebenezer Mgmt, LLC (“LLC”)

2516 380th Street

Dayton, IA 50530

And:

Blackhawk Biofuels, LLC (“Client”)

22 South Chicago Ave

Freeport, IL 61032

 

Premises

 

A. LLC is an independent for profit, entity created to provide general business,
financial and marketing development and planning assistance to new and existing
business ventures.

 

B. Client is an Delaware LLC formed to build and operate a biodiesel production
facility for its ownership.

 

C. Client has an interest in retaining LLC to provide certain support
assistance. LLC has agreed to provide such services, subject to the terms and
conditions included below.

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, consistent with the above premises and in consideration of
covenants and agreements set forth herein, the parties agree as follows:

 

Section 1. Purpose and Intent. LLC agrees to act as project manager with duties
as assigned.

 

Section 2. Scope of Services. The professional services that LLC will provide to
Client are as set forth below (collectively, the “Services”). Notwithstanding
anything herein to the contrary, LLC is not permitted and will not be required
to perform or assist in any function that may, in LLC determination, cause LLC
to be in violation of applicable state or federal securities laws.

 

·                  LLC shall devote its best efforts and all time necessary to
perform the agreed Services; however, LLC has no obligation to work exclusively
for Client or to work any particular hours or days or any particular number of
hours or days in providing Services to Client.

 

·                  LLC cannot guarantee any particular result due to the
Client’s ultimate control of their company and staff.

 

·                  Client is expected to cooperate fully and candidly with LLC
and provide all information now or hereafter known by or available to Client
which may aid LLC in providing assistance.

 

·                  LLC will consult with Client as necessary to ensure timely,
effective and efficient completion of services.

 

SCOPE OF SERVICES

 

1.  Assist Client in an as needed basis, performing functions as determined by
the board, including business management, assisting with financial discussions
with lead lender, oversight and discussions with REG, and any other parties as
determined. LLC will supply a weekly total of estimated hours of service.

 

Section 3. Term. The term of the parties’ engagement will commence on 4/1/08 and
will continue on a weekly basis. This contract can be terminated upon fourteen
(14) days written notice of termination delivered by one party to the other.

 

--------------------------------------------------------------------------------


 

Section 4. Payment for Services. Client agrees to pay LLC for the Scope of
Services as follows:

 

(a)  $1,000 weekly.

 

(d) Invoice(s) will be sent as needed and are due and payable within thirty (30)
days of their date. Except as provided in Section 5 below, these payments will
be the only payments from Client to LLC in connection with the Services. LLC
shall be solely responsible for the payment of employees or independent
contractors utilized in providing any Service.

 

Section 5. Expenses. Client shall reimburse LLC for all reasonable and ordinary
expenses incurred by LLC in the performance of the Services, including but not
limited to reimbursement for automobile mileage at current IRS rate.

 

Section 6. Survival of Termination. The provisions of this Memorandum relating
to indemnification from one party to the other party will survive any
termination or expiration of the parties’ engagement. In addition, any
provisions of this Memorandum regarding payment for Services will survive
termination or expiration of the parties’ engagement.

 

Section 7. Compliance with Laws and Regulations. The LLC and the Client, by
their signatures affixed below, assure that each contracting party is operating
in compliance with all applicable federal, state and local statues, rules and
regulations. Notwithstanding anything herein to the contrary, in the event LLC
or Client, in consultation with legal counsel, develop a good faith concern that
any activity of the parties is in violation of any applicable federal, state or
local law or any regulation, order or policy issued under any such law, such
party shall immediately notify the other party in writing of such concern, the
specific activities giving rise to such concern and the reasons for such
concern. If an agreement on a method for resolving such concern is not reached
within five (5) business days of such written notice, the activities described
in the notice will cease or be appropriately modified until the concern is
resolved. If the concern is not resolved within thirty (30) days of the notice,
the parties’ engagement will immediately terminate.

 

Section 8. No Agency. The parties understand and agree that each is an
independent contractor engaged in the operation of its own respective business;
that neither party shall be considered to be the agent of the other party for
any purpose whatsoever; and that neither has any general authority to enter into
any contract, assume any obligations or make any warranties or representations
on behalf of the other.

 

Section 9. Confidential Information. Information not generally known by the
public regarding Client’s business shall be treated as “confidential
information” to the extent permitted by law. Any confidential information given
to LLC by Client is provided only for the purposes of assisting LLC in the
performance of the Services. Unless LLC has the prior written consent of Client,
LLC shall not disclose any confidential information to any third party, except
as necessary in the performance of the Services.

 

Section 10. Securities Indemnification. Client represents and warrants that any
securities offered in connection with any Equity Drive will be offered in strict
compliance with state and federal securities registration and reporting
requirements or in strict compliance with available exemptions from such
requirements. Client hereby agrees to indemnify, defend and hold LLC harmless
from and against any and all causes of action, lawsuits, claims, demands or
penalties of any nature whatsoever (including the costs, expenses and reasonable
attorneys fees on account thereof) that may be made by any person or entity for
liabilities, losses, costs,

 

--------------------------------------------------------------------------------


 

expenses, damages or injuries of any kind arising from or in consequence of a
defect in Client’s securities offering or offering materials.

 

Section 11. General Indemnification. Each party hereby agrees to indemnify,
defend and hold harmless the other party with respect to any third-party claims,
demands or causes of action arising from this contract to the extent that the
indemnifying party’s negligent or wrongful acts or omissions give rise to said
third-party claims, demands or actions. Indemnification hereunder shall cover,
but is not limited to, all liability, loss, damage, costs, expenses and
reasonable attorney fees incident to any of the foregoing.

 

Section 12. Limitation of Liability. In no event shall one party be liable to
the other party for lost revenues, lost profits or other incidental or
consequential damages.

 

Section 13. Logos, Copyrights and Trademarks. Client is responsible for
verifying that any and all creative work produced by LLC can legally be used.

 

Notices.

 

All notices or other communications to be given under this Memorandum shall be
deemed given when made in writing and either personally delivered, delivered via
facsimile or mailed by certified mail, return receipt requested, postage
prepaid, with proper address to the following addresses and/or facsimile numbers
(unless such address or facsimile number is changed by appropriate notice):

 

If to LLC:

Ebenezer Mgmt, LLC

 

 

2516 380th Street

 

 

Dayton, IA 50530

1-515-838-2788

 

 

 

If to Client:

Blackhawk Biofuels, LLC

 

 

22 South Chicago Ave

 

 

Freeport IL 61032

1-815-233-

 

Section 14. Representations. Each party represents and warrants that it has the
requisite authority to execute this Memorandum and perform in accordance with
its terms. Each party acknowledges that it intends to be contractually bound by
the terms of this Memorandum.

 

Section 15. Governing Law. This Memorandum shall be governed by and construed in
accordance with the laws of the State of Iowa.

 

Section 16. Headings. The headings of this Memorandum are inserted for
convenience of reference only and in no way describe or limit the scope or
intent of the parties’ agreement.

 

Section 17. Entire Agreement. This Memorandum constitutes the entire agreement
between LLC and Client and supersedes all prior understandings, agreements or
arrangements between the parties with respect to the Services. Any modification
of this Contract, or additional obligation assumed by either party in connection
with the Services, must be mutually acceptable and in writing.

 

Section 18. Counterparts. This Memorandum may be executed in counterparts, each
of which shall be deemed an original, but which together shall be one and the
same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Contract to be executed by
their respective authorized representatives.

 

Ebenezer Mgmt, LLC

 

Client: Blackhawk Biofuels, LLC

Signature:

/S/ Brad Oeltjenbruns

 

Signature:

/S/ Ronald L. Mapes

By: Brad Oeltjenbruns

 

By: Ronald L. Mapes

Title: Manager

 

Title: Chair

Phone: 1-515-547-2251

 

Phone: 815 235-2461

Dated:  4/22/08

 

Dated: 4/22/08

 

--------------------------------------------------------------------------------